               Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 1 of 6



 1
                                                                         The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of              CASE NO. C17-00094-RAJ
11   himself and other similarly situated,
                                                         STIPULATION FOR ORDER
12                                 Plaintiffs,           PROVISIONALLY EXTENDING
                                                         DEADLINES; ORDER THEREON
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                   Defendants.
16

17

18           WHEREAS on July 9, 2019, the Court entered an order requiring, among other things, that

19 (1) defendants re-redact and produce named plaintiff A-files so as to disclose “why information”

20 originating solely from within U.S. Citizenship and Immigration Services (USCIS); and (2) the

21 parties meet and confer in an effort to reach agreement on the production of a set of unnamed

22 plaintiff A-files smaller in number than the number originally requested by plaintiffs; and

23           WHEREAS since the July 9, 2019, order, the parties have met and conferred on three

24 occasions to discuss a variety of issues, including defendants’ production of a limited set of A-files

25 of unnamed plaintiffs, logistical problems associated with the production of re-redacted A-files of

26 named plaintiffs, and the impact of those two tasks on the existing case schedule; and

27

28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 1                                                         Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 2 of 6



 1           WHEREAS the parties are negotiating a proposal to be submitted to the Court for a global

 2 extension of the deadlines that will adjust the case schedule to allow defendants to process and

 3 plaintiffs to receive the re-redacted named plaintiff A-files that the Court has required defendants to

 4 produce and the unnamed plaintiff A-files that defendants have agreed in principle to produce; and

 5           WHEREAS the parties anticipate that they will submit a formal proposal for the Court to

 6 consider in the next several days, but the formal proposal has not been finalized at the time this

 7 stipulation was filed; and

 8           WHEREAS, in the meantime, defendants’ deadline to produce the A-files of named plaintiffs

 9 has expired and the deadline to complete written discovery expires on July 26, 2019 under the

10 existing case schedule; and

11           WHEREAS the parties stipulate and agree, and jointly request that those deadlines be

12 extended until August 2, 2019, so that the parties may submit, and the Court may consider and rule

13 upon, the anticipated stipulated proposal from the parties to globally address issues arising under the

14 existing case schedule in light of the time needed to process the A-files that will be produced by

15 defendants, as well as address other issues necessary to bring discovery to a close.

16           NOW THEREFORE the parties through their respective counsel of record do hereby

17 stipulate and agree that the Court may make and enter the following order:

18           1.       The time within which defendants shall be required to produce A-files of named

19 plaintiffs, re-redacted as set forth in the Court’s July 9, 2019 order (Dkt. # 274) shall be extended to

20 August 2, 2019; and

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 2                                                          Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 3 of 6



 1           2.       The deadline to complete written discovery as set forth in the Court’s April 25, 2019

 2 order (Dkt. # 265) is extended from July 26, 2019 to August 2, 2019.

 3 SO STIPULATED.

 4
     DATED this 24th day of July, 2019.
 5
   JOSEPH H. HUNT
 6 Assistant Attorney General
   Civil Division                                                  BRIGHAM J. BOWEN
 7 U.S. Department of Justice                                      Senior Trial Counsel
 8                                                                 Federal Programs Branch
   AUGUST FLENTJE
 9 Special Counsel                                                 ANDREW C. BRINKMAN
   Civil Division                                                  Senior Counsel for National Security
10                                                                 Office of Immigration Litigation
   ETHAN B. KANTER
11 Chief, National Security Unit                                   LINDSAY M. MURPHY
12 Office of Immigration Litigation                                Senior Counsel for National Security
   Civil Division                                                  Office of Immigration Litigation
13
   BRIAN T. MORAN                                                  BRENDAN T. MOORE
14 United States Attorney                                          Trial Attorney
                                                                   Office of Immigration Litigation
15 s/ Brian C. Kipnis

16 BRIAN C. KIPNIS                                                 JESSE L. BUSEN
   Assistant United States Attorney                                Trial Attorney
17 Western District of Washington                                  Office of Immigration Litigation

18 LEON B. TARANTO
   Trial Attorney                                                  VICTORIA BRAGA
19
   Torts Branch                                                    Trial Attorney
20 Civil Division                                                  Office of Immigration Litigation

21                                                                 Counsel for Defendants

22

23 ///

24 ///

25 ///

26 ///

27 ///

28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 3                                                          Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 4 of 6



 1 SO STIPULATED.

 2 DATED this 24th day of July, 2019.

 3 s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
   s/ Sameer Ahmed                                s/ Nicholas P. Gellert
 4 Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
   Sameer Ahmed (admitted pro hac vice)           s/ Cristina Sepe
 5 ACLU Foundation of Southern California         Harry H. Schneider, Jr. #9404
   1313 W. 8th Street                             Nicholas P. Gellert #18041
 6 Los Angeles, CA 90017                          David A. Perez #43959
   Telephone: (213) 977-5236                      Cristina Sepe #53609
 7 jpasquarella@aclusocal.org                     Perkins Coie LLP
   sahmed@aclusocal.org                           1201 Third Avenue, Suite 4900
 8                                                Seattle, WA 98101-3099
                                                  Telephone: 206.359.8000
 9 s/ Matt Adams                                  HSchneider@perkinscoie.com
   Matt Adams #28287                              NGellert@perkinscoie.com
10 Northwest Immigrant Rights Project             DPerez@perkinscoie.com
   615 Second Ave., Ste. 400                      CSepe@perkinscoie.com
11 Seattle, WA 98122
   Telephone: (206) 957-8611                      s/ Trina Realmuto
12 matt@nwirp.org                                 s/ Kristin Macleod-Ball
                                                  Trina Realmuto (admitted pro hac vice)
13 s/ Stacy Tolchin                               Kristin Macleod-Ball (admitted pro hac vice)
   Stacy Tolchin (admitted pro hac vice)          American Immigration Council
14 Law Offices of Stacy Tolchin                   100 Summer St., 23rd Fl.
   634 S. Spring St. Suite 500A                   Boston, MA 02110
15 Los Angeles, CA 90014                          Telephone: (857) 305-3600
   Telephone: (213) 622-7450                      trealmuto@immcouncil.org
16 Stacy@tolchinimmigration.com                   kmacleod-ball@immcouncil.org
17 s/ Hugh Handeyside                             s/ Emily Chiang
   s/ Lee Gelernt                                 Emily Chiang #50517
18 s/ Hina Shamsi                                 ACLU of Washington Foundation
   Hugh Handeyside #39792                         901 Fifth Avenue, Suite 630
19 Lee Gelernt (admitted pro hac vice)            Seattle, WA 98164
   Hina Shamsi (admitted pro hac vice)            Telephone: (206) 624-2184
20 American Civil Liberties Union Foundation      Echiang@aclu-wa.org
   125 Broad Street
21 New York, NY 10004
   Telephone: (212) 549-2616
22 lgelernt@aclu.org
   hhandeyside@aclu.org
23 hshamsi@aclu.org
                                                  Counsel for Plaintiffs
24

25 ///

26 ///

27 ///

28
                                                                           UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING                   CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                             Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 4                                                 Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                          (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 5 of 6



 1                                               ORDER
 2           IT IS SO ORDERED.
 3
             DATED this         day of July, 2019.
 4

 5

 6                               RICHARD A. JONES
                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                        Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 5                                            Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                     (202) 616-4900
                Case 2:17-cv-00094-RAJ Document 277 Filed 07/24/19 Page 6 of 6



 1                                        CERTIFICATE OF SERVICE
 2             I hereby certify that on July 24, 2019, I electronically filed the foregoing with the Clerk of
 3
     the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 4
     record.
 5

 6                                                           s/ Crissy Leininger
                                                             CRISSY LEININGER
 7                                                           Paralegal Specialist
                                                             United States Attorney’s Office
 8                                                           700 Stewart Street, Suite 5220
                                                             Seattle, Washington 98101-1271
 9                                                           Phone: (206) 553-7970
                                                             E-mail: christine.leininger@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                       UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER PROVISIONALLY EXTENDING                               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                         Ben Franklin Station, P.O. Box 878
     DEADLINES; ORDER THEREON - 6                                                             Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                      (202) 616-4900
